Citation Nr: 1013934	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for sleep 
apnea, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased initial evaluation for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1972 to April 
1975 and from December 2003 to November 2005.  Further, the 
record reflects he served in the Army National Guard for 
nearly 25 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and December 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In August 
2006, initial claims for service connection for sleep apnea 
and diabetes mellitus (diabetes) were granted, and the RO 
assigned an initial rating for each disability.  In February 
2007, the Veteran submitted contentions that these 
disabilities had increased in severity.  In December 2007, 
the RO denied the claim for an increase in the initial 
evaluation assigned for sleep apnea or diabetes. 

The Board notes that the issue on appeal is more accurately 
characterized as described on the title page of this 
decision.  The rating decision issued in August 2006, 
although effective as of November 2005, was not yet final 
when the Veteran submitted the February 2007 request for an 
increased evaluation for sleep apnea and diabetes.  

In his Substantive Appeal, VA Form 9, the Veteran requested a 
Board hearing in Washington, DC, but withdrew this request in 
a written statement received at the Board in September 2008.

In September 2008, the Veteran submitted additional 
information to the Board without a waiver of RO 
consideration.  The Board has reviewed the additional 
information and find that it is duplicative of information 
already associated with the claims folder or not pertinent to 
the issues adjudicated on the merits in this Board decision.  
Therefore, there is no prejudice to the Veteran in proceeding 
with adjudication without initial consideration of the 
additional evidence by the RO.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

In November 2008, the Veteran submitted an application for 
increased compensation based on unemployability to the Board.  
In April 2009, the Veteran submitted a claim for service 
connection for major depressive disorder with psychotic 
features and posttraumatic stress disorder.  As these claims 
have not been adjudicated by the RO, the Board does not have 
jurisdiction over them and they are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected sleep apnea has not been 
manifested by cor pulmonale or carbon dioxide retention and 
has not required a tracheostomy at any time during the 
pendency of the appeal.

2.  The Veteran's diabetes requires use of insulin and a 
restricted diet, but has not required medical regulation of 
the Veteran's activities; no episode of ketoacidosis or 
hypoglycemia has required hospitalization, and the Veteran's 
visits to a diabetic care provider have not averaged twice a 
month or more frequently at any time during the pendency of 
the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for sleep apnea are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see Pelegrini v. Principi, 18 Vet. App. 112, 120- 21 
(2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the Veteran is challenging initial evaluations assigned 
following the grants of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims 
folder.  VA has also obtained pertinent private treatment 
records.  The Veteran was also examined by VA during the 
pendency of this appeal.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the VA examination obtained in 
this case was adequate and was predicated on a description of 
the history of the Veteran's diabetes and sleep apnea.  The 
examiner documented and considered the Veteran's complaints 
and symptoms; and conducted a thorough examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal have been met.  38 C.F.R. § 3.159(c) 
(4).  Based on a review of the claims folder, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims folder.  

Based on his contentions as well as the communications 
provided to him by VA, it is reasonable to expect that the 
Veteran understands what is needed to prevail.  See Simmons 
v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  Accordingly, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits at this time.

II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).
A.  Sleep Apnea

By a rating decision issued in August 2006, service 
connection for sleep apnea was granted.  The Veteran's sleep 
apnea was rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6847.  Under DC 6847, a 50 percent rating requires the use of 
a breathing assistance device such as a continuous airway 
pressure (CPAP) machine; and, a 100 percent rating is 
warranted when there is chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or if a 
tracheostomy is required.

The Board has reviewed the Veteran's medical records and can 
find no evidence of chronic respiratory failure with carbon 
dioxide retention or cor pulmonale.  In particular, the 
clinical records (three volumes of records from the date of 
claim and four volumes of service treatment records) disclose 
that the Veteran has undergone extensive cardiovascular 
evaluation during the pendency of this appeal, including 
echocardiogram, as well as pulmonary function examinations, 
numerous radiologic examinations of the chest, and numerous 
laboratory examinations of the blood.  

No clinician has assigned a diagnosis of respiratory failure, 
carbon dioxide retention, or cor pulmonale, and no report of 
evaluation of pulmonary function examinations, radiologic 
examinations of the chest, or laboratory examinations of the 
blood discloses a diagnosis or impression of respiratory 
failure, carbon dioxide retention, or cor pulmonale.  

The clinical evidence, including examinations during the 
Veteran's service and post-service examinations, discloses 
that the Veteran has not undergone a tracheostomy.  At least 
one of these manifestations is required for the next higher 
evaluation of 100 percent under the diagnostic code for sleep 
apnea.  

VA examination in May 2007 reveals that the Veteran's sleep 
apnea had not worsened and that it was not affecting his 
general condition.  In January 2008 the Veteran was admitted 
to VA Medical Center (MC) with complaints of angina like 
chest pain.  X-ray findings revealed no acute cardiac or 
pulmonary abnormality to be present.  A left heart 
catheterization, coronary angiography was performed.  The 
final diagnosis was very minimal no obstructive coronary 
artery disease.  There is no other cardiac complication 
noted.  No carbon dioxide retention has been noted and there 
has been no tracheostomy.  The treatment records simply do 
not show cor pulmonale, carbon dioxide retention, chronic 
respiratory failure or tracheostomy.  

The Board notes the Veteran's contention that his sleep apnea 
is worse because he fell asleep while driving and sustained a 
motor vehicle accident.  The Board understands that such an 
occurrence may be interpreted by the Veteran as an increase 
in severity of sleep apnea.  However, the severity of sleep 
apnea is based on clinical factors specified in the governing 
regulation.  The Board is not authorized to grant an 
increased evaluation based on occurrences such as motor 
vehicle accidents.  

There is no evidence that the Veteran met any criterion for 
an initial evaluation in excess of 50 percent for sleep apnea 
at any time during this initial evaluation.  The evidence 
does not raise any possibility that the industrial impairment 
due to the Veteran's service-connected disability at issue is 
beyond a level consistent with the assigned schedular 
evaluation.  

In the May and October 2007 VA examination reports, it was 
noted that the Veteran was employed as a forklift operator.  
The Board notes that information recently submitted to the 
Board (without wavier of initial RO consideration) indicates 
that the Veteran is now unemployed.  The Board notes that, 
with his history of having fallen asleep while driving, it 
would not be safe for the Veteran to obtain or perform 
employment which required driving.  

However, such impairment is encompassed within the assigned, 
initial 50 percent rating through the objective clinical 
criteria.  The Board finds that such occurrence does not 
raise an unusual disability picture for sleep apnea beyond 
the regular schedular evaluation.  Notwithstanding his 
current unemployment, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating for 
sleep apnea pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Therefore, the Board is not required to address whether the 
Veteran is entitled to an increased initial evaluation in 
excess of 50 percent on an extraschedular basis during this 
period.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

Accordingly, the criteria for an initial 100 percent rating 
have not been met under DC 6847.  See id.  As this is the 
only schedular evaluation in excess of 50 percent for sleep 
apnea, the preponderance of the evidence is again an initial 
evaluation in excess of 50 percent at any time during the 
pendency of the appeal.  The appeal must be denied.

B.  Diabetes Mellitus, Type II

The Veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under DC 7913, which provides for a 100 
percent evaluation when diabetes mellitus requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  A 60 percent evaluation requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 40 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent rating is assigned with insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, and a 10 percent evaluation when diabetes is manageable 
by restricted diet only.  38 C.F.R. § 4.119 (2009). 

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note (1) (2009).  In this 
regard, it should be noted that the Veteran is separately 
evaluated for peripheral neuropathy of the bilateral upper 
and lower extremities.  The Board further notes that VA 
examination in October 2007 revealed there was no evidence of 
diabetic retinopathy.  With the exception of the 
complications noted above, the Veteran has not claimed, nor 
does the evidence show, further signs, symptoms, or 
additional disability associated with the Veteran's diabetes 
mellitus.

The Board has reviewed the relevant evidence of record, 
including VA examination reports from June 2006, May 2007, 
and October 2007.  VA outpatient treatment notes though 2008, 
and private treatment records from 2005 to 2007, are 
associated with the claims tiles.  The current initial 
evaluation of 20 percent under DC 7913 accurately reflects 
the extent of the Veteran's disability.  A higher rating is 
not warranted.

In order to be entitled to the next higher evaluation, a 40 
percent evaluation, the evidence must show that the Veteran's 
diabetes requires insulin, restricted diet, and a regulation 
of activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 
363- 364 (2007).  In this case, however, although the 
Veteran's diabetes requires insulin and a restricted diet, 
the records show no restriction of activities to control 
blood sugar levels, which is required for the higher 
evaluation of 40 percent under DC 7913.  Additionally, the 
evidence does not show any history of hospitalizations for 
ketoacidosis or episodes of hypoglycemic reactions.  

At the time of the initial VA examination in 2006, the 
Veteran reported that he was using oral medications to 
control his diabetes mellitus.  However, as the VA examiner 
noted, the oral medications did not result in "optimal 
control" of the Veteran's blood glucose.  On VA examination 
in May 2007, the Veteran was using insulin.  He reported that 
he had hypoglycemia at least three times per week, which 
would respond to food or drink within an hour and no 
hospitalization has been required.  He also reported that 
there were no restrictions on activities.  

September and November 2007 VAMC outpatient notes disclose 
that the providers assigned the Veteran an exercise goal of 
30 minutes three times a week.  In the November 2007 note, it 
was reported that the Veteran stated that he walks "all the 
time."  The clinical records reflect that the Veteran, who 
weighed about 250 pounds soon after service, weighed 234 
pounds in January 2008.  This evidence demonstrates that the 
Veteran does not manifest "progressive loss of weight and 
strength," one of the criteria for a 100 percent schedular 
evaluation for diabetes.  The providers continued to 
encourage the Veteran to meet exercise goals, and continued 
to instruct him in exercises he could perform.  

Accordingly, the evidence establishes that the Veteran does 
not meet each of the criteria for the next higher evaluation 
of 40 percent.  The criteria for a 40 percent evaluation 
specify that each criterion must be met to warrant that 
evaluation, including regulation of activity.  The evidence 
fails to show that the Veteran has been medically directed to 
avoid strenuous occupational or recreational activities to 
control his diabetes mellitus, type II, at any time during 
the pendency of the initial claim for service connection and 
this downstream claim for an increased initial rating.  
Rather, the evidence shows that the Veteran has been directed 
to increase his activity.    

The Board has also considered whether this case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) for an initial evaluation in excess of 20 percent 
for diabetes mellitus.  In this respect, the Board notes that 
the medical evidence demonstrates that the Veteran has not 
required frequent periods of hospitalization.  The Veteran 
did require hospitalization for a cardiac disorder, but he 
has not required hospitalization for hypoglycemia or 
ketoacidosis.  

The manifestations of the Veteran's diabetes mellitus are 
consistent with the schedular criteria, and there is no 
objective evidence that the manifestations of this disability 
are unusual or exceptional.  In sum, there is no indication 
that the average industrial impairment from the Veteran's 
diabetes mellitus would be in excess of that contemplated by 
the evaluations currently assigned.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The appeal for an initial evaluation in excess of 50 percent 
for sleep apnea is denied.

The appeal for an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


